Citation Nr: 1747605	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a thoracic and lumbar sprain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2004 and from January 2007 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. A Notice of Disagreement (NOD) was filed in February 2010. A Statement of the Case (SOC) was issued in April 2011. A substantive appeal (VA Form-9) was filed in May 2011. Supplemental Statements of the Case (SSOCs) were issued in July 2016 and July 2017.

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in November 2015 and February 2017. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2017 Remand, the Veteran was afforded another VA examination in March 2017 in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." Id.  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  It was noted that "[i]f for some reason the examiner [was] unable to conduct the required testing or conclude[d] that the required testing is not necessary in this case, he or she should clearly explain why that is so."  Id.

The March 2017 examination report shows the examiner annotated the report to note that joint testing was conducted according to Correia.  A review of the findings, however, show that such testing was not conducted.  The VA examination does not specify whether the results are active or passive range of motion findings.  As the March 2017 examination does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

The Board also recognizes that the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, No. 16-1385 (September 6, 2017), the Court recently held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination of his thoracic and lumbar sprain.  

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  The degree at which pain begins must also be documented. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

The examiner is requested to provide a thorough rationale for any opinion provided.

2.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




